UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Sara Creek Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway, Suite 102 Redondo Beach CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 316-3623 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes☐No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 32,561,983 shares of common stock as of January 13, 2014. 1 SARA CREEK GOLD CORP. FOR THE FISCAL QUARTER ENDED November 30, 2013 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 Mine Safety Disclosures 22 Item 5 Other Information 22 Item 6 Exhibits 22 Signatures 23 2 PART I Item 1 Financial Statements SARA CREEK GOLD CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, 2013 August 31, 2013 ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Fixed assets: Machinery and equipment, net of accumulated depreciation of $16,191 and $15,179, respecitvely Other assets: Capitalized oil and gas properties, net of accumulated depletion of $64,760 and $59,878, respectively Deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Net profits interest payable, current portion Total current liabilities Long term liabilities: Loans payable to related parties Asset retirement obligations Net profits interest payable, long term portion Total long term liabilities Total liabilities Stockholders'deficit: Common stock; $0.001 par value; 750,000,000 shares authorized, 25,961,985 shares issued and outstanding - Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders'deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 3 SARA CREEK GOLD CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended November 30, 2013 November 30, 2012 Revenue: Oil revenues $ $ Expenses: Direct operating costs Depletion, depreciation and amortization Professional fees General and administrative expenses Total expenses Net operating (loss) income ) Other expense: Interest expense Total other expense Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share - basic and diluted $
